DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed June 22, 2021 have been fully considered and they are persuasive in part and not persuasive in part. 

35 USC 112(b).
The rejection under 35 U.S.C. 112(b) is withdrawn with respect to claims in light of the

35 USC 112(f).
The claim interpretation under 35 U.S.C. 112(f) for claims.4, 9, and 15 is withdrawn in light of the amendments to the claims and Applicant’s arguments.  
The claim interpretation under 112(f) is maintained for claim 16.  In particular, claim 16 has been amended to recite “a control device” for performing certain recited functions (it previously recited a “monitoring control device”).  The claim continues to use the nonce term “device” modified by functional language and is not modified by sufficient structure for performing the claimed functions.  Contrast independent claim 16 with independent claim 4 which replaces “control device” with “computer”, and independent claim 9 which replaces “monitoring control device” with “computer”, and independent claim 15 which replaces “monitoring control device” with “computer”.  Independent claim 16, in contrast to independent claims 4, 9, and 15, uses the non-structural term “control device”.  

Claim Interpretation – Means Plus Function
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “control device” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Allowable Subject Matter
Claims 2, 4, 5, 7, 9-11, 13, and 15-17 are allowable.
The following is a statement of reasons for allowance.  
US 6,690,884 (Kelty) teaches a device including a transmitter to output a monitoring signal  regarding monitoring control of the transmission device, and a monitor that receives a monitor signal from another device in the system.  See, for example, FIG. 4.  

    PNG
    media_image1.png
    516
    332
    media_image1.png
    Greyscale


Transmitting and Receiving a Monitor Signals.
Kelty teaches receiving a monitor signal with monitor 38 and transmitting a signal with a SYS TX 36.  See also col. 7, first two paragraphs:
… As shown in FIG. 4, signal monitors 38 also can be disposed along the optical path 32 at various monitoring points, such as amplifiers 20 sites shown by the dashed box in FIG. 2. The signal monitors 38 can include one or more fixed wavelength receivers 18 or tunable monitors, such as one or more wavelength tunable receivers or spectrum analyzers. The signal monitors 38 can be configured to perform FEC decoding of the one or more signal channels to follow the evolution of errors that have to be corrected along the transmission path 32. Corrected error monitoring and other signal performance monitoring, such as optical signal to noise ratio monitoring, can be used to identify the fibers 14 and spans in the system 10 where signal degradation is occurring. The signal monitoring information along the transmission path 32 can be used to provision new optical paths to bypass only the degraded portions and specifically identify the degraded portions for service personnel.

System transmitters 36 can be provided in the amplifiers 20 to transmit FEC and other signal monitoring information from the amplifiers 20 to the NMS 22. The supervisory channel information can be transmitted in either or both directions via the available fibers 14 in the transmission path 32 and can be counter- and/or co-propagated with the signal channels in the system 10.

US 2020/0099444 (Li) at FIG. 3A illustrates an optical transmitter and receiver (SFP/OTDR) connected through a switch (2x2 optical switch) to first and second uni-directional optical fibers carrying signals in different directions.  

    PNG
    media_image2.png
    801
    433
    media_image2.png
    Greyscale

The 2x2 optical switch can switch the transmitter to either of the fibers.  FIG. 3A shows the switch passing input signals straight through, and FIG. 6A shows the switch crossing the signals.  
Li teaches that the controller controls the switch.  See:
[0055]  In FIG. 3A and FIG. 3B, the first optical path selector in the station A and the second optical path selector in the station B each are a 2.times.2 optical switch, and switching between two optical paths can be simply implemented by using the 2.times.2 optical switch. The 2.times.2 optical switch is a four-port optical component, the 2.times.2 optical switch may work in two states, and the controller controls switching between the two states.  …
However, it fails to teach the particular combination of circuitry and a computer which performs the acquiring and instructing functionality as recited in the claims.
US 2003/0215231 (Weston-Dawkes) teaches that a supervisory channel can be transmitted on the same transmission media as the payload data, either inside or outside of the wavelength band.  See, for example, [0027]:
[0027] The NMS 18 can be connected directly or indirectly to network elements located either in the nodes 12 or remotely from the nodes 12. For example, the NMS 18 may be directly connected to network elements serving as a node 12. For example, a wide area or data communication network ("WAN" or "DCN", shown in broken lines in FIG. 1) can be employed or direct connections to a network element can be provided, via dial up connection or otherwise. Indirect connections to network elements that are remote to the DCN can be provided through network elements with direct connections. Mixed data or dedicated supervisory channels can be used to provide connections between the network elements. The supervisory channels can be transmitted within and/or outside the signal wavelength band on the same medium or a different medium depending upon the system requirements. 
US 2009/0169212 (Onaka) at FIG. 1 teaches an OSC communication system including an OSC transmitter 12 and an OSC receiver 33 sending and receiving OSC data over a single transmission path 1, and using a controller 25.   See also FIGS. 5 and 6.  FIG. 3 illustrates a similar system using first and second transmission paths 1, 1’, two transmitter/receiver pairs (one pair for each path), and with a controller in each node 50.  
US 2005/0078959 (Shin) at FIG. 1 teaches an OSC communication system including an OSC transmitter 105 and an OSC receiver 204 sending and receiving OSC data over a single transmission path and using a CPU 212.  See also FIG. 2A.  
US 2003/0147138 (Price) teaches that OSCs can be used to send and receive monitoring data.  See, for example, [0049]:
[0049] Receivers 14 with tunable F-P filters 16 can also be deployed as optical spectrum analyzers 42 to provide monitoring data for controlling amplifiers 24 and other optical components, as well as system operations. The monitoring data can also be sent to the network management system 38 via either a system supervisory channel through the optical fiber 22 or the optical nodes 26 or a direct connection using a WAN or other communication network.  
US 2003/0165006 (Stephens) teaches that OSCs can be used to send and receive monitoring data on the transmission fiber.  See, for example:
[0043] A local, amplifier central processor 62 can be provided to oversee amplifier operation, perform signal quality and amplifier performance analyses and calibration tasks. The central processor 62 can locally perform the analyses or merely send the data elsewhere in the network management system 22 for processing. A supervisory transmitter 64 can be used to transmit the signal quality, as well as other system information, to a network management layer of the network management system 22. The central processor 62 can communicate with the network management layer either directly or via one or more nodes 16 in a supervisory channel through the transmission fiber 14. 

[0054] The actual gain measurements and input pump powers will be used to calculate a set of amplifier performance parameters specific to a particular span of transmission fiber and amplifier. The amplifier performance parameter calculations can be performed internally or externally to the system 10. The system 10 can internally perform the calculations using the amplifier central processor 62 or the measurements can be sent directly or via the supervisory channel to a network management layer of the network management system 22. 

[0055] Likewise, the calculated amplifier performance parameters can be stored locally in the amplifier central processor or elsewhere in the network management system 22. In the first scenario, when the gain profile of the amplifier 12 is to be changed, the network management system 22 would either directly or via the supervisory channel send the desired gain profiles to each amplifier in the system 10. The amplifiers 12 would then locally calculate and implement the necessary pump power levels. In the second scenario, the network management system 22 would calculate the pump input power levels necessary to implement a new gain profile for the signal wavelengths and transmit the input pump power levels to the amplifiers. It will be appreciated that the two scenarios can be combined to provide redundancy in case of a failure in the system 10. 
US 2003/0215231 (Weston-Dawkes) teaches that a supervisory channel can be transmitted on the same transmission media as the payload data, either inside or outside of the wavelength band, or the supervisory channel can be transmitted on a different transmission medium.  See, for example, [0027]:
[0027] The NMS 18 can be connected directly or indirectly to network elements located either in the nodes 12 or remotely from the nodes 12. For example, the NMS 18 may be directly connected to network elements serving as a node 12. For example, a wide area or data communication network ("WAN" or "DCN", shown in broken lines in FIG. 1) can be employed or direct connections to a network element can be provided, via dial up connection or otherwise. Indirect connections to network elements that are remote to the DCN can be provided through network elements with direct connections. Mixed data or dedicated supervisory channels can be used to provide connections between the network elements. The supervisory channels can be transmitted within and/or outside the signal wavelength band on the same medium or a different medium depending upon the system requirements. 
US 7,035,537 (Wang) teaches the use of OSC channels between nodes and also teaches that optical signals can be switched between wavelengths and fibers.  See, for example, the paragraph spanning cols. 1 and 2:
The present invention also provides for a fiberoptic network having a plurality of interconnected nodes with each node capable of selectively switching optical signals in a first wavelength channel in an input fiber to any one of a plurality of wavelength channels and output fibers. A reserved wavelength channel between the interconnected nodes forms an optical supervisory channel to create a control network useful for network restoration and provisioning operations. 
FIG. 4 illustrates the node in which signals are switched between wavelengths and fibers including tunable channel cards 42 and switch modules 43.  
US 2003/0035171 (Touma) at FIG. 23 illustrates the use of an optical supervisory channel in a system (e.g., see “OSC” units).  FIGS. 18-20 illustrate details of the transmission side device, repeater device, and reception side device, respectively.  In each there is a control unit and an OSC 113.  FIG. 18 illustrates the use of an OSC transmitter 113b and a controller 133c, FIG. 19 illustrates an OSC receiver 113d, OSC transmitter 113b, and a controller 133c, and FIG. 20 illustrates an OSC receiver 113d and a controller 133c.  FIG. 17 shows the repeater in more detail.  See also FIGS. 1, 3, 4, and 8.  
US 2006/0269287 (Bidmead) teaches an OSC system using high and low rate transmitters and receivers to send and receiver OSC signals at different rates.  See, for example, the high and low rate OSC lasers 24, 26 and associated switch 27 in FIG. 3, and see the high and low rate receivers 32, 34 and associated switch 31 in FIG. 5.  See also the embodiment using a dual rate OSC laser (FIG. 4).  
US 2006/0018665 (Shibata) teaches a dual, unidirectional fiber system using an optical supervisory channel.  FIG. 2A illustrates a transceiver 10 including the use of an optical supervisory channel in a two fiber system.  In particular, there is are OSC units 13-1 and 17-1 which include OSC transmitter 132, receiver 171, and controllers 131, 172 which transmit and receive over the first and second fibers F1, F6.  See also the OSC devices 13-2, 17-2, 272, 231, 372, and 331
US 2015/0043907 (Cavaliere) teaches a dual, unidirectional fiber system using an optical supervisory channel.  See FIG. 2 which shows the two fiber system with OSC transmitters 14 and OSC receivers 15 for each fiber and in each node.  FIG. 4 illustrates another embodiment.  
US 2011/0008049 (Tanonaka) teaches a dual, unidirectional fiber system using an optical supervisory channel (e.g., see FIG. 2).  FIG. 5 teaches an OSC processing units 32a, 32b communicating with transmitters 24a, 24b and receivers 22a, 22b on first and second transmission lines.  There is also a switching unit 20.  FIG. 6 shows details of the OSC processing units 32a.  However, the switching unit 20 does not switch the output destination of the OSC light output from the transmitter to the first and second transmission paths, and it does not switch the connection between the OSC receivers and the first and second transmission paths as recited in the claims.
Regarding claim 4, the prior art of record fails to teach, in combination with other claim limitations, a transmission device comprising a circuitry configured to acquire setting information according to a combination of the transmission device and another transmission device and instructs the switch to switch the output destination on a basis of the setting information, wherein the circuitry acquires the setting information from a computer coupled to the transmission device and the other transmission device.
Regarding claim 9, the prior art of record fails to teach, in combination with other claim limitations, a reception device comprising a circuitry that acquires setting information according to a combination of the reception device and the another transmission device and instructs the switch to switch a connection destination of the receiver on a basis of the setting information, wherein the circuitry acquires the setting information from a computer coupled to the reception device and the another transmission device.
Regarding claim 15, the prior art of record fails to teach, in combination with other claim limitations, a transmission method which is performed by a transmission device, the transmission method comprising: acquiring setting information according to a combination of the transmission device and the another transmission device and instructing the switch to switch the output destination on a basis of the setting information, wherein acquiring the setting information from a computer coupled to the transmission device and the another transmission device.
Regarding claim 16, the prior art of record fails to teach, in combination with other claim limitations, a reception method which is performed by a reception device, the reception method comprising acquiring, from a control device which is configured to monitor and control the reception device and the another transmission device, setting information according to a combination of the reception device and the another transmission device and instructs the switch to switch a connection destination of the receiver on a basis of the setting information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN E WOLF/Primary Examiner, Art Unit 2636